Citation Nr: 1528540	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran has verified active service from May 1974 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in April 2014.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for left ear hearing loss.  In a November 2010 rating decision, he was granted entitlement to service connection for right ear hearing loss, and left ear hearing loss was denied on the basis that it preexisted his military service.

I. Service Records

The March 2013 VA examiner referenced the Veteran's service exit examination as showing left ear hearing loss, and the Veteran's representative also referenced the Veteran's exit examination at the April 2014 Board hearing.  Board Hearing Tr. 3, 6.  The current service treatment records associated with the claims file include the Veteran's April 1972 entrance examination and a May 1974 reenlistment examination, but they do not contain the Veteran's 1979 separation examination.  

The Board also points out that the record indicates that the Veteran had two periods of service, first from May 1972 to May 1974 and then from May 1974 to May 1979.  A DD Form 214 and service verification has so far been obtained only for the Veteran's second period of service.  

An additional attempt must be made to obtain all of the Veteran's service records, including a request for all service treatment and personnel records, and to verify the Veteran's full period of service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

II. VA Examination

At the April 2014 Board hearing, the Veteran and his representative stated that they believed the Veteran's left ear hearing loss had worsened beyond the level of hearing loss shown at entrance to service by the time of the March 2013 VA audiological examination, but the examiner failed to perform any audiometric testing at that time.  Board Hearing Tr. 3. 

The Veteran and his representative also stated that they believed the Veteran's left ear hearing loss had been aggravated by his service-connected right ear hearing loss.  Id. at 4.  VA has not yet obtained a medical opinion on the question of aggravation of left ear hearing loss by a service-connected disability.  See 38 C.F.R. § 3.310 (2014).

Lastly, the March 2013 VA examiner provided as part of his rationale that "left ear hearing loss is the same now as when he left the service."  As discussed above, the Veteran's separation examination does not appear to be of record, and so it is unclear what evidence the examiner was using to form the basis of this opinion.  The Board therefore finds that a new VA audiological examination is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel and treatment records, including a copy of his 1979 separation examination.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After completing the development requested above, schedule the Veteran for a VA audiological examination to address the nature and etiology of his left ear hearing loss.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the electronic claims files) should be made available to and be reviewed by the examiner in conjunction with this request. 

The examiner should specifically address the following questions:

a.)  Did the Veteran's left ear hearing loss, which is noted on his April 1972 entrance examination, undergo any increase in severity during service?  If so, was the increase due to the natural progression of the disability?

The examiner is asked to address the Veteran's lay statements, including his testimony at the April 2014 Board hearing that he believes his hearing was damaged by working around loud cryptographic communications machines for seven years in service.  Board Hearing Tr. 4-5.

b).  Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss is aggravated (permanently worsened beyond the natural progression) by his service-connected right ear hearing loss?  Please explain why or why not.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




